Citation Nr: 0319317	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  93-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for pes cavus.  

3.  Entitlement to service connection for hammertoes.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1975 to April 1976.  In addition, he had subsequent periods 
of inactive duty for training in the New York Army National 
Guard until discharge in October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO, in pertinent part, denied service connection for a 
back disability, pes cavus, and hammertoes.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of these service connection claims.  Thereafter, in July 
2002, the Board determined that further development of the 
veteran's service connection claims was warranted pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  Prior to completion 
of the requested development, the Board was informed of the 
death of the veteran.  


FINDINGS OF FACT

1.  By a rating action entered in May 1991, the RO denied 
claims of entitlement to service connection for a back 
disability, pes cavus, and hammertoes.  

2.  The veteran then perfected a timely appeal of the RO's 
denial of his service connection claims.  

3.  Following the veteran's perfection of a timely appeal 
with respect to his claims for service connection for a back 
disability, pes cavus, and hammertoes, the Board was notified 
of his death.  

4.  The veteran's appeal of the RO's May 1991's denial of his 
claims for service connection for a back disability, pes 
cavus, and hammertoes was pending before the Board at the 
time of his death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
veteran's appeal for service connection for a back 
disability, pes cavus, and hammertoes.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction portion, the Board conducted 
additional development of the veteran's service connection 
claims pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, 
however, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2), including 38 C.F.R. 
§ 19.9(a)(2)(ii) (regarding notice to the veteran and his or 
her representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Pursuant to this recent decision, the Federal Circuit Court 
explained that the proper procedure is to allow the RO an 
opportunity to review in the first instance the evidence 
procured as a result of Board development.  Id.  

Importantly, however, as noted in the Introduction portion of 
this decision, prior to the Board's rendering of a final 
decision on the veteran's service connection claims, 
notification of his death was received.  In such 
circumstances, when a claimant perfects an appeal to the 
Board as to an adverse determination with regard to his or 
her entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, and then 
dies before the appeal can be adjudicated, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the determination appealed is rendered a nullity.  Smith 
v. Brown, 10 Vet. App. 330, 333-334 (1997).  Therefore, 
lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal.  In short, the Board does not have jurisdiction 
to do so.  Smith at 334; 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2002).  

In the present case, the RO, by the May 1991 rating action, 
denied, in relevant part, claims for service connection for a 
low back disability, pes cavus, and hammertoes.  Asserting 
that service connection for these disorders was warranted, 
the veteran perfected a timely appeal of the RO's denial.  
Unfortunately, the veteran died before the Board had an 
opportunity to adjudicate his appeal.  

Pursuant to applicable rules as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of his claim.  The 
veteran's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim which might be 
brought by a survivor of the veteran.


ORDER

The appeal for service connection for a low back disability, 
pes cavus, and hammertoes is dismissed.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

